Exhibit 10.3


AMENDMENTS TO CERTAIN
NONQUALIFIED DEFERRED COMPENSATION PLANS
 
    WHEREAS, Progress Energy, Inc. (the “Company”) entered into the Agreement
and Plan of Merger with Duke Energy Corporation dated as of January 8, 2011 (the
“Merger Agreement”); and
 
    WHEREAS, the Merger Agreement requires the Company to amend certain
nonqualified deferred compensation plans and any related grantor trust
agreements to eliminate the requirement to fund the benefit obligations under
such plans in connection with the transactions contemplated by the Merger
Agreement.
 
    WHEREUPON, after discussion and upon motion duly made and seconded, it was
unanimously:
 
    RESOLVED, that effective as of the date hereof, the first sentence of
Section 9.8 of the Amended and Restated Supplemental Senior Executive Retirement
Plan of Progress Energy, Inc. is amended to read as follows:
 

  In the event of a Change in Control, the Sponsor shall irrevocably set aside
funds in one or more grantor trusts in an amount that is sufficient to pay each
Participant (or Designated Beneficiary) the amount of benefits accrued under the
Plan as of the date of the Change in Control; provided, however, that the
Sponsor shall not set aside funds, revocably or irrevocably, in one or more
grantor trusts in connection with the transactions described in the Agreement
and Plan of Merger between the Sponsor and Duke Energy Corporation dated as of
January 8, 2011.  

 
    RESOLVED, that effective as of the date hereof, the first sentence of
Section 6 of Article XII of the Deferred Compensation Plan for Key Management
Employees of Progress Energy, Inc. is amended to read as follows:
 

  In the case of a Change of Control, the Sponsor, subject to the restrictions
in this Section 6 and in Section 2 of this ARTICLE XII, shall irrevocably set
aside funds in one or more such grantor trusts in an amount that is sufficient
to pay each Participant the net present value as of the date on which the Change
of Control occurs, of the benefits to which the Participant (or the
beneficiaries) would be entitled pursuant to the terms of the Plan if the value
of the benefit were to be paid in a lump sum upon the Change of Control;
provided, however, that the Sponsor shall not set aside funds, revocably or
irrevocably, in one or more such grantor trusts in connection with the
transactions described in the Agreement and Plan of Merger between the Sponsor
and Duke Energy Corporation dated as of January 8, 2011.  

 
    RESOLVED, that effective as of the date hereof the Progress Energy, Inc.
Non-Employee Director Deferred Compensation Plan is amended by inserting the
following sentence as the second sentence of Section 10.10:
 

  Notwithstanding the preceding sentence, the Company shall not set aside funds,
revocably or irrevocably, in one or more grantor trusts in connection with the
transactions described in the Agreement and Plan of Merger between the Company
and Duke Energy Corporation dated as of January 8, 2011.  

 
    RESOLVED, that effective as of the date hereof the second sentence of
Section 9.10 of the Progress Energy, Inc. Non-Employee Director Stock Unit Plan
is amended to read as follows:
 

  The foregoing notwithstanding, the Company shall establish no such grantor
trust if its assets shall be includable in the income of Participants thereby
solely as a result of Section 409A of the Code and the Company shall establish
no such grantor trust or set aside funds, revocably or irrevocably, in any such
grantor trust in connection with the transactions described in the Agreement and
Plan of Merger between the Company and Duke Energy Corporation dated as of
January 8, 2011.  

 
    RESOLVED, that effective as of the date hereof the fourth sentence of
Section 5.4 of the Amended and Restated Progress Energy, Inc. Restoration
Retirement Plan (the “Restoration Plan”) is amended to read as follows:
 

  A Company may establish a trust to hold funds intended to provide benefits
hereunder to the extent the assets of such trust become subject to the claims of
the general creditors of such Company in the event of bankruptcy or insolvency
of such Company; provided, however, that a Company shall establish no such trust
if the assets thereof are includable in the income of any Participant pursuant
to Section 409A(b) and provided further that a Company shall establish no such
trust in connection with the transactions described in the Agreement and Plan of
Merger between the Sponsor and Duke Energy Corporation dated as of January 8,
2011.  

 
    RESOLVED, that effective as of the date hereof, the Restoration Plan is
further amended by amending the first sentence of Section 6.3 thereof to read as
follows:
 

  The Sponsor shall irrevocably set aside funds in one or more grantor trusts,
subject to the provisions of Section 5.4, in an amount that is sufficient to pay
each Participant (or Spouse) the benefits accrued under the Plan as of the date
of the Change in Control; provided, however, that the Sponsor shall not set
aside funds, revocably or irrevocably, in one or more grantor trusts in
connection with the transactions described in the Agreement and Plan of Merger
between the Sponsor and Duke Energy Corporation dated as of January 8, 2011.  

 
    RESOLVED, that the appropriate officers of the Company are hereby authorized
and directed to take such actions and to execute such documents as may be
necessary or desirable to implement the foregoing resolutions, all without the
necessity of further action by this Board.



